Citation Nr: 1428694	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left shoulder acromioclavicular (AC) joint separation. 

5.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected left shoulder AC joint separation.

6.  Entitlement to a rating in excess of 20 percent for left shoulder AC joint separation, status post open Bankart repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984 and from July 1987 to June 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in April 2013.  He also appeared before a hearing officer at the RO in September 2012.  Transcripts of both hearings are associated with the Veteran's paper and virtual claims files. 

The issues of entitlement to service connection for hearing loss and whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran appears to have filed claims for a clothing allowance in May 2009.  The record before the Board does not indicate whether any action has been taken on these claims.  Therefore, the claims are all referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013) 

The issue of entitlement to an increased rating for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for service connection for a back condition was initially denied by the RO in an unappealed September 2003 rating decision.  The Veteran attempted to reopen his claim and was most recently denied in a June 2009 Board decision. 

2.  The claim for service connection for a left knee disability was initially denied by the Board in an unappealed June 2009 decision.  

3.  The evidence received since the June 2009 Board decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.

4.  The medical and lay evidence of record demonstrates that the Veteran's bilateral tinnitus is etiologically related to in-service noise exposure.

5.  A low back disability, currently diagnosed as degenerative joint disease (DJD), was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

6.  A left knee disability, currently diagnosed as DJD with a meniscal tear and Ganglion cyst, was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received and the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  A chronic low back disability was not incurred in or aggravated by active military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

5.  A chronic left knee disability was not incurred in or aggravated by active military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran's claim for entitlement to service connection for a back condition was initially denied in a September 2003 rating decision.  The RO found that the record did not establish the presence of a nexus between a current back disorder and active duty service.  The Veteran did not appeal the denial of the claim and the September 2003 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran attempted to reopen his claim for service connection for a back disability and was most recently denied in a June 2009 Board decision.  The Board decision also included an initial denial of a claim for entitlement to service connection for a left knee disability.  The left knee claim was denied as the record did not demonstrate a link between the disability and any incident of military service.  The Veteran did not appeal the June 2009 Board decision and it too became final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The evidence received since the June 2009 Board decision includes a February 2010 statement from the Veteran contending this his low back and left knee disabilities were incurred secondary to a service-connected left shoulder condition.  This statement is new as it was not previously considered and also material as it relates to a previously unestablished fact in the claims-the presence of an etiological relationship between the claimed disabilities and a service-connected disability.  The evidence also raises a reasonable possibility of substantiating the claims.  Thus, the evidence is new and material and sufficient to reopen the claims for entitlement to service connection.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


Service Connection and Reopened Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Tinnitus

The Board finds that service connection is warranted for bilateral tinnitus.  The record establishes a current disability; the Veteran was afforded a VA audiological examination at the San Juan VA Medical Center (VAMC) in October 2009 in response to complaints of persistent bilateral tinnitus.  The Veteran is competent to identify tinnitus as a chronic disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify as to ringing in the ears (tinnitus). Service records also confirm the Veteran's active duty service as a cannon crewman and in-service noise exposure is conceded.  Additionally, the evidence establishes a link between the Veteran's tinnitus and noise exposure in service.  The Veteran credibly testified in September 2012 that his tinnitus began during active duty service.  This testimony constitutes competent evidence establishing the incurrence of a chronic disability during active duty.  All three elements of service connection are present and the claims must be granted.  


Low Back and Left Knee

The Veteran contends that service connection is warranted for chronic low back and left knee disabilities as they are the result of an in-service incident that also caused his service-connected left shoulder condition.  In the alternative, the Veteran contends that the back and knee disorders are secondary to the service-connected shoulder disability.  

The Board will first address whether service connection is warranted on a direct basis.  The record establishes the presence of current low back and left knee disabilities.  The Veteran has received treatment for chronic low back and left knee pain at the San Juan VAMC since April 2001.  Radiographs from the VAMC document the presence of DJD in both joints and November 2004 and January 2005 VA examiners diagnosed arthritis of the back and knee.  An August 2007 VA MRI also demonstrated a left knee medial meniscal tear and a Ganglion cyst.  Current chronic disabilities are therefore established. 

An in-service injury is also documented.  Service treatment records show that the Veteran injured his left shoulder in October 1981 while lifting artillery canisters from a truck.  He did not complain of back or knee pain at that time, but more recent statements and testimony contain reports of injuries to the low back and left knee associated with the October 1981 incident.  The Veteran is competent to report injuries that occurred during service and the Board will accept the Veteran's testimony as credible for the purposes of determining whether an in-service injury is present.  Thus, the first two elements of service connection-a current disability and in-service injury-are established. 

Regarding the third element of service connection, the weight of the evidence is clearly against a link between the Veteran's back and knee conditions and any incident of active duty service.  Service records do not support the claim; although the Veteran recently reports injuring his low back and left knee during the in-service October 1981 left shoulder accident, service records do not document any complaints or treatment for the back or knee.  There are no findings of a chronic back or knee condition during service and the Veteran's back and knee were normal upon examination for separation in June 1989.  He also specifically denied having recurrent back pain, a "trick" or locked knee, arthritis, or any joint deformities on a June 1989 report of medical history.  

There is also no medical evidence of a chronic low back or left knee disability for several years after the Veteran's discharge from active duty.  The earliest complaints of back or knee pain date from April 2001, more than a decade after service, when the Veteran began treatment at the San Juan VAMC for chronic lumbar pain.  A January 2003 X-ray and April 2003 MRI indicated arthritis of the left knee and lumbar spine, respectively.  The Veteran has also not reported the onset of back or knee pain until after service.  He testified in September 2012 and April 2013 that while he believed his joints were injured in the October 1981 in-service accident, he did not notice back or knee problems until after discharge.  As there is no evidence of arthritis within a year from the Veteran's separation from service, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There are also no competent medical opinions in support of the claims for service connection.  None of the Veteran's physicians have identified a link between the spine and knee disabilities and active service.   Additionally, the record contains some medical opinions weighing against the claims.  In March 2004, a VA physical medicine and rehabilitation (PM&R) provider noted that the Veteran's back pain was due to a combination of factors including facet hypertrophy, obesity, and the Veteran's repetitive and rotational activities at work at a supermarket.  Similarly, the Veteran stated during an April 2012 PM&R consultation at the VAMC that his left knee pain stemmed mostly from his obesity.  VA examiners who physically examined the Veteran and reviewed the claims file in November 2004 and January 2005 also provided opinions against the claims; the November 2004 VA examiner found that the Veteran's low back DJD was not caused by the same in-service event that injured the left shoulder and the January 2005 VA examiner opined that the Veteran's knee arthritis was due to the general aging process and not trauma.  

The Veteran has also not reported a history of back or knee pain since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported experiencing low back and/or knee pain since active duty.  He testified in April 2012 that he injured his back and knee during service, but did not notice the onset of knee pain until 1990, after his discharge from active duty.  The record also does not document any objective evidence of back or knee pain until April 2001, when the Veteran began treatment at the San Juan VAMC.  As the Veteran has not reported a continuity of symptoms since service, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has considered the Veteran's lay statements that his current disabilities are related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the various medical opinions and his own testimony, dating the onset of his disabilities to after active duty service.  Service connection for DJD of the lumbar spine and left knee as directly due to service is therefore not warranted. 

Turning to whether service connection is warranted on a secondary basis, service connection is provided for a disability which is proximately due to, the result of, or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  The Veteran contends that his service-connected left shoulder disability is the cause of his low back and left knee DJD.  There is no competent evidence in support of the claims for secondary service connection.  None of the Veteran's treating physicians have indicated a link exists between the service-connected left shoulder and the back or knee arthritis, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Jandreau, 429 F.3d at 1377.  Additionally, the January 2005 VA examiner opined that the Veteran's left knee condition was not etiologically related to the service-connected left shoulder separation.  As there is no competent evidence in support of the claims for secondary service connection, they must be denied.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was several years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's low back and left knee DJD are related to active duty service or a service-connected left shoulder condition.  The weight of the evidence is therefore against a nexus between the claimed disabilities and active duty service or a service-connected disorder.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims on any basis and they are denied. 38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims to reopen service connection for low back and left knee disabilities and the claim for service connection for tinnitus, the Board finds that VA has complied with VA's duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claims for the low back and left knee and grant the claim for service connection for tinnitus.  

Regarding the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) for direct service connection was furnished to the Veteran in an October 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received notice with respect to his claims for secondary service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  In a February 2010 statement (received by VA in December 2010), the Veteran contended that his back and knee were secondary to the service-connected left shoulder condition.  A document attached to the statement included specific reference to the statutes and regulations addressing secondary service connection.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported receiving any private treatment for the conditions on appeal and has consistently stated that all relevant treatment records are held at the San Juan VAMC.  Additionally, the Veteran was provided VA examinations in November 2004 and January 2005 in response to his claims for service connection.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a low back disability is granted. 

New and material evidence having been received, reopening of the claim for entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a low back disability, to include as secondary to service-connected left shoulder AC joint separation, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to service-connected left shoulder AC  joint separation, is denied.
REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for an increased rating for left shoulder AC joint separation.  The Veteran's shoulder was last examined by VA in June 2011.  He testified in September 2012 and April 2013 that his disability had worsened since the last VA examination with increased pain, limitation of motion, and additional impairment to his daily activities.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  A VA examination is therefore necessary to determine the current severity of the Veteran's service-connected left shoulder disability. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the service-connected left shoulder disability.  The Veteran's claims file must be made available to the examiner prior to the examination.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner should also specifically determine whether the left arm manifests motion that is limited to 25 degrees from the side. 

The examiner should also determine whether the shoulder disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination.  To the extent possible, the examiner should specify any decrease in range of motion due to flare-ups of symptoms in degrees.  

The examiner should also determine whether there is ankylosis of the left shoulder, or  impairment of the humerus to include fibrous union, nonunion, or loss of head.

A full rationale (i.e. explanation) must be provided for all proffered medical opinions.

2.  Thereafter, readjudicate the claim on appeal.  If the complete benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


